Citation Nr: 1743077	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-31 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic migraine headaches.

2.  Entitlement to service connection for moderately advanced degenerative osteo arthritic changes of the right knee joint, claimed as knee injury.

3.  Entitlement to service connection for a left knee condition, claimed as knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Veterans Law Judge
INTRODUCTION

The Veteran served on active duty from November 1999 to May 2002. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Juan Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes the issue of whether the Veteran is mentally competent to handle the disbursement of disability benefit funds from the Department of VA is pending the scheduling of a videoconference hearing.  In a June 2016 VA Form 9, the Veteran requested a BVA hearing by live videoconference.  Since in that VA Form 9, the Veteran indicated she wanted to appeal all of the issues in the Statements of the Case (SOC) and Supplemental Statements of the Case (SSOC) issued, the Board will interpret the request for a hearing to include all the issues on appellate status.  As such, the Board will remand below for the scheduling of a hearing on the issues currently on active appellate status at the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2016 VA Form 9 where the Veteran indicated she was appealing all of the issues in the Statements of the Case and Supplemental Statements of the Case issued, the Veteran indicated she wanted a BVA hearing by live videoconference.  A hearing has not been scheduled.  Therefore, the appeal should be remanded for the scheduling of a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran.  Then follow all appropriate appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




